Citation Nr: 0522053	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  00-05 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include secondary to the 
veteran's service-connected lumbosacral strain.

2.  Entitlement to a compensable evaluation for lumbosacral 
strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from December 1958 to 
December 1960, and from June 1964 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to 
service connection for disk damage and for a compensable 
evaluation for lumbosacral strain.  It was also the RO's 
determination that the appellant had not presented new and 
material evidence to reopen the previously denied claim for 
service connection for hearing loss.  

In May 2001, the Board remanded all three issues to the RO 
for the purpose of obtaining additional records and medical 
information.  The claim was also remanded so that the RO 
could fully inform the veteran of the then newly enacted 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The claim was returned to 
the Board for review.  

The Board, in a Decision/Remand dated March 2005, concluded 
that the veteran had submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for bilateral hearing loss.  As a result of that 
action, the Board remanded that issue for the purpose of 
obtaining a medical determination as to whether the veteran 
had bilateral hearing loss and if it was related to the 
veteran's periods of military service.  The Board also 
remanded the other two issues; those involving an increased 
evaluation for a lower back disability and entitlement to 
service connection for a disc disability of the lower back.  

The veteran underwent a VA Audio Examination in April 2005.  
After the specialist examined the veteran, the examiner 
opined that the veteran now had bilateral hearing loss that 
was related to his military service.  This information was 
forwarded to VA Appeals Management Center (AMC), which, in 
turn, granted service connection for bilateral hearing loss 
and assigned staged ratings.  Because this is a total grant 
of benefits on appeal, this issue is no longer before the 
Board.  

The veteran also underwent an examination of his back and 
those results were reviewed by the AMC.  The AMC did not rule 
in the veteran's favor and those two remaining issues have 
since been returned to the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

As reported in the Introduction portion of this action, in 
March 2005 the Board remanded the case and requested that the 
VA (either the AMC or the RO) obtain additional information 
concerning the appellant's claim.  It was requested that the 
veteran undergo a VA medical examination for the purpose of 
determining the nature, cause, and etiology of the veteran's 
disc disability.  In this regard, the Board noted that there 
had been previous examination reports that had been 
conflicting in nature in that they were not consistent with 
one another.  That is, one diagnosed the veteran as having 
moderate degenerative disc disease and another examination 
report around the same time failed to mention the presence of 
degenerative disc disease.  

The veteran underwent a VA examination in April 2005.  In the 
examination report, the examiner discussed the veteran's 
current back disorder.  Even though the veteran had been 
service-connected for a lower back disability since 1970, the 
examiner insinuated that the veteran did not have a service-
connected back disability.  Moreover, the examiner failed to 
comment on whether the disability found was the result of a 
natural progression of a back injury suffered from 35 years 
prior to the examination.  Also, the examining physician did 
not specifically discuss the previous diagnoses, as 
requested, and nothing was mentioned as to whether the 
service-connected back disorder predisposed the veteran such 
that he was prone to develop further back disabilities.  

After reviewing the claims folder, it is the Board's opinion 
that the AMC and the VA physician did not comply with the 
remand instructions.  In Stegall v. West, 11 Vet. App. 268 
(1998), the United States Court of Appeals for Veterans 
Claims (Court) held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  As the examination comments, and possibly the 
examination itself, did not specifically obtain the 
information needed by the Board, the claim must be returned 
to the AMC for the said information.

Additionally, upon receiving the information from the VA 
doctor, the AMC issued a Supplemental Statement of the Case 
(SSOC).  Instead of recognizing the fact that service 
connection was in effect for a lower back disability and that 
one of the issues before it was whether a compensable 
evaluation should be assigned for said disorder, the AMC 
phrased the issue as "entitlement to service connection for 
lumbosacral strain."  As such, when it prepared the SSOC, it 
informed the veteran that service connection was not 
warranted and it provided a discussion on that point.  It did 
not discuss why the evidence did not support the veteran's 
increased evaluation claim.  Because this information was not 
provided, the Board finds that that the veteran had not been 
given notice in accordance with the Veterans Claims 
Assistance Act of 2000.   

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC/RO for the following 
development:

1.  The AMC/RO should return the claims 
folder to the Fayetteville, Arkansas, VA 
Medical Center (VAMC), and specifically 
to the examiner who examined the veteran 
in April 2005.  If the examiner is still 
on staff at the VAMC, the examiner should 
be asked to comment on those items that 
were not covered in the original physical 
evaluation request.  This should include 
the following:

a.  Does the veteran now have 
degenerative disc disease of the lumbar 
segment of the spine?
b.  If the veteran does not have 
degenerative disc disease of the lumbar 
segment of the spine, please comment on 
whether previous findings that chronicled 
such a condition were in error or whether 
the condition was merely acute and not 
chronic in nature.
c.  If the veteran does have degenerative 
disc disease of the lumbar segment of the 
spine, the doctor is asked to opine 
whether it is related to or was caused by 
the veteran's service-connected back 
disability.  The examiner should further 
provide comment on whether the service-
connected back disability has aggravated 
the degenerative disc disability in 
accordance with Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

2.  If the examiner is no longer on staff 
at the VAMC, the veteran should be seen 
by an examiner who can accomplish the 
following:

a.  Delineate all manifestations of the 
service-connected lumbosacral strain 
disability, to include distinguishing, if 
possible, that symptomatology 
attributable to the service-connected 
disability from that due to any other 
disability of the spine.  The degree and 
frequency with which each symptom is 
experienced should be set forth, and the 
examiner should indicate whether it is at 
least as likely as not that such 
symptomatology is attributable to the 
service-connected lumbosacral strain or 
to other disability.  If limitation of 
motion is found to be related to the 
service-connected lumbosacral strain, 
findings should be made that take into 
account all functional impairment 
pursuant to the guidance set forth in 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2004), 
including pain on use, incoordination, 
weakness, fatigability and abnormal 
movements.  Each such manifestation 
should be expressed in terms of 
additional range-of-motion loss beyond 
that which is clinically observed.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 
and

b.  Opine whether it is as likely as not 
that degenerative disc disease is related 
to service or was caused or aggravated by 
the service-connected lumbosacral strain.  
See Allen v. Brown, 7 Vet. App. 430 
(1995). Specifically, the examiner should 
comment on whether the veteran's found 
disc disability (if found) is related to 
or the result of the service-connected 
lumbar strain.  Additionally, an opinion 
should be given as to whether there is 
any cause-and-effect relationship between 
the found disability (degenerative disc 
disorder) and the veteran's service-
connected back strain.  Also, an opinion 
should be rendered as to whether the 
veteran's service-connected back strain 
has caused an increase in the severity of 
any found degenerative disc disorder.  If 
a degenerative disc disability is deemed 
not to exist, the examiner should comment 
on whether previous findings that 
chronicled such a condition were in error 
or whether the condition was merely acute 
and not chronic in nature.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

3.  Following completion of the 
foregoing, the AMC/RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  See Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should adjudicate the issues on 
appeal.  The AMC is reminded that one of the issues on appeal 
is not "entitlement to service connection for lumbosacral 
strain," it is "entitlement to a compensable evaluation for 
lumbosacral strain."  The AMC/RO is instructed to 
specifically discuss Allen v. Brown, 7 Vet. App. 430 (1995), 
and how or whether it applies to this case.  If the benefits 
sought on appeal remain denied, the appellant and the 
accredited representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination (if necessary) may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

